Order entered August 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00413-CV

                               JOHN C. GANTER, Appellant

                                               V.

     INDEPENDENT BANK, F/K/A UNITED COMMUNITY BANK, N.A., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-13675

                                           ORDER
       We GRANT appellee’s August 24, 2015 unopposed second motion for extension of time

to file brief and ORDER the brief be filed no later than September 25, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE